UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6545



THOMAS N. SIMON,

                                            Petitioner - Appellant,

          versus


BOBBY SHEARIN, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-03-2925-WMN)


Submitted:   July 29, 2004                 Decided:   August 4, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas N. Simon, Appellant Pro Se. Lisa M. Griffin, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Thomas N. Simon appeals from the district court’s order

denying relief on his motion filed pursuant to 28 U.S.C. § 2241

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See Simon v. Shearin, No. CA-03-2925-WMN (D. Md. Filed

Feb. 3, 2004 & entered Feb. 4, 2004).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 2 -